Motion to extend appellant’s time to move or plead with respect to the amended answer granted and time extended until twenty days after the entry of the order determining the appeal, on condition that the appeal be perfected and brought on for argument on Monday, November 30, 1953, for which day the appeal is ordered to be placed on the calendar. Motion to dismiss appeals from three orders, two of which refer motions to an official referee to hear and report and one of which grants reargument and on reargument adheres to the original decision to refer the motion to an official referee to hear and report. Motion granted, without costs, and appeals dismissed, without costs. Orders of reference to hear and report are not appealable. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.